                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                               KNOXVILLE – COURTROOM %

 Case #: GV                                                     Date: 7ITXIQFIV  

          United States of America         vs.    6MGLEVH +VELEQ ERH (YWX] 3PMZIV

                    ,SRSVEFPI &VYGI +Y]XSR 9RMXIH 7XEXIW 1EKMWXVEXI .YHKI

          1EPPSV] +EVVMRKIV                   )'63                          'SVI] 1MPPIV
                                              Court Reporter                Probation Officer

                                              &IRNEQMR 7LEVT *IH (IJ      7XITLIR 1G+VEXL '.%
          .IRRMJIV /SPQER                   +VELEQ                           3PMZIV
          Asst. U.S Atty                   Att (s) for Defendant(s)
 Proceedings:  Initial Appearance      Arraignment on an  Indictment
     Defendant sworn.
     Defendant requested appointment of counsel and submitted financial affidavit.
      Court approved financial affidavit and appointed counsel
       Defendant present with retained counsel.
      Plea entered:        Not Guilty                       Guilty
      Government requested detention of the defendant:
               Defendant waived and reserved the right to a detention hearing.
             Defendant requested detention hearing.
                              Detention hearing set.         Detention hearing held.
       Parties agreed to conditions on which the defendant could be released.
      Court set schedule and scheduling order to enter.
       With the exception of new deadlines set out below, the schedule in this case is governed by
       the Order Continued Dates and Deadlines, which was previously entered in this case.
       Scheduling Order provided to counsel.
                                         

 Dates set at this hearing:                                                        D         set at this hearing:
 Jury Trial:  EX  EQ FIJSVI 97(. :EVPER                          Discovery DDL: 
 Pretrial Conf.:  EX  TQ FIJSVI 971. +Y]XSR                      Motion Cut-Off:
                                                                                                     
 Detention Hrng.:  EX  TQ FIJSVI 971. +Y]XSR                      Response
                                                                                                    
                                                                                 
                                                                                                     
                                                                                             

                                                 Defendant released on Order Setting Conditions of Release.
       TQ            TQ
              1EPPSV] +EVVMRKIV

 Case 3:19-cr-00145-TAV-HBG Document 5 Filed 09/06/19 Page 1 of 1 PageID #: 9
